UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
BENJAMIN SCHADER,

                          Plaintiff,                           MEMORANDUM AND ORDER
                                                               18-CV-01786
        - against -


GRACIELA MANTICOF and OMAR
MANTICOF,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        On March 23, 2018, Plaintiff Benjamin Schader (“Plaintiff” or “Schader”) brought this

negligence action against Defendants Graciela Manticof (“Graciela”) and Omar Manticof

(“Omar”), (collectively, “Defendants”), alleging serious physical injuries resulting from a car

accident. (ECF No. 1, “Compl.”). Defendants have failed to appear or otherwise respond to the

Complaint, and on June 14, 2018, the Clerk of the Court entered a certificate of default. (ECF No.

11). Pending before the Court is Schader’s motion for a default judgment. (ECF No. 12). For the

reasons explained below, Schader’s motion is GRANTED.

                                               BACKGROUND

        Schader alleges that on September 11, 2015 at approximately 11:19 a.m., he was a

passenger in a vehicle on Woodhaven Boulevard when Omar, who was driving a vehicle owned

by Graciela, rear-ended him. (Compl. ¶ 15). He alleges that Omar was operating the vehicle at an

“excessive, unlawful and dangerous rate of speed,” was “distracted with the radio,” and “fail[ed]

to have his eyes on the road.” (Id.). He claims he suffered serious physical injuries including, but

not limited to, a posterior horn medial meniscal tear, small joint effusion, posterior bulges, cervical,

thoracic, and lumbosacral sprains or strains, and radiculapothy. (Id.). His Complaint alleges that

                                                         1
he suffered damages in excess of $100,000, (Compl. ¶ 27), but the Affidavit of Marc Wietzke in

support of his motion for default judgment claims he is entitled to $200,000. (ECF No. 12-1 at ¶

11).

                                          DISCUSSION

       In deciding whether a default judgment should be entered following entry of a certificate

of default, a court may accept as true all well-pleaded allegations in the unanswered complaint but

must still satisfy itself that the plaintiff has established a sound legal basis upon which liability

may be imposed. Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981) (“[A] district

court has discretion under Rule 55(b)(2) once a default is determined to require proof of necessary

facts and need not agree that the alleged facts constitute a valid cause of action.”). A fact is not

“well-pleaded” if it is inconsistent with other allegations in the complaint or is “contrary to

uncontroverted material in the file of the case.” Chuchuca v. Creative Customs Cabinets Inc., No.

13-CV-2506 (RLM), 2014 WL 6674583, at *5 (E.D.N.Y. Nov. 25, 2014). In addition, a pleading’s

legal conclusions are not assumed to be true. Id. Consequently, the factual allegations in the

complaint must themselves be sufficient to establish a right to relief. Id.

       To state a claim for negligence under New York law, Plaintiff must allege “(1) a legal duty

owed by the defendant to protect the plaintiff against an unreasonable risk of harm; (2) a breach

of that duty—or, to put it differently, a failure to conform to the standard of conduct prescribed by

law for the protection of the plaintiff; (3) a causal connection between the defendant’s conduct and

the plaintiff’s injury; and (4) damages suffered by the plaintiff as a result of the defendant’s

conduct.” Davis v. Port Auth. of New York & New Jersey, 183 F. Supp. 3d 345, 347 (E.D.N.Y.

2016). Having reviewed the undisputed allegations in the Complaint and the default judgment




                                                 2
submissions, the Court finds there is a sufficient basis for establishing Defendants’ liability for

negligence. Accordingly, Schader’s motion for default judgment is granted.

                                            CONCLUSION

         For the reasons set forth above, Schader’s motion for default judgment is GRANTED as

to liability only. In accordance with Federal Rule of Civil Procedure 55(b)(2) and 28 U.S.C. §

636(b)(1)(A), the issue of damages is respectfully referred to Chief Magistrate Judge Mann to hear

and determine.

         SO ORDERED.
Dated:           Brooklyn, New York
                 February 15, 2019

                                                     /s/       ___
                                                     I. Leo Glasser                       U.S.D.J.




                                                3
